DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03/04/2021 with respect to claim 19 have been fully considered but they are not persuasive. 
On page 11, Applicant argues that,
“Independent claims 19 … include similar recitations as independent claim 1. Therefore, Applicant respectfully submits that independent claims 19 … are also patentable over Karn for similar reasons as independent claim 1.”
In response, Examiner respectfully submits that claim 19 is a method claim having contingent limitations. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. 
“if related data associated with the image data has been edited” is not met when at step 134 of Fig. 2A, editing is not performed, the limitation of “in the recording, with respect to image data that has already been transferred, if related data associated with the image data has been edited, information indicating a transfer state of the edited related data is generated and recorded so as to be associated with the related data and to be distinguishable from the information indicating the transfer state of the image data” is NOT required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karn (US 2010/0157067 A1 – hereinafter Karn).
	Regarding claim 19, Karn discloses a method of controlling a data transfer apparatus that can transfer image data to an external apparatus connected by an interface (Fig. 1 – a method of controlling transferring of images and associated data by a camera to at least a personal computer 340 or a photo service provider 372 connected by an interface, i.e. interface 326), the method comprising: generating and recording information indicating a transfer state of the image data ([0019]; [0041]-[0046] – generating and recording transfer and upload states of image data); and controlling so as to transfer the image data and related data associated with the image (Fig. 3; Figs. 4A-4B; [0047]; [0062] – transferring images and related data, i.e. an associated audio file, to personal computer 340), in the recording, with respect to image data that has already been transferred, if related data associated with the image data has been edited, information indicating a transfer state of the edited related data is generated and recorded so as to be associated with the related data and to be distinguishable from the information indicating the transfer state of the image data ([0041]-[0046]; [0047]; [0064] - this is a contingent limitation - The broadest reasonable interpretation of the recited method, having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. In the instant case the precedent condition: “if related data associated with the image data has been edited” is not met when at step 134 of Fig. 2A, editing is not performed, the limitation of “in the recording, with respect to image data that has already been transferred, if related data associated with the image data has been edited, information indicating a transfer state of the edited related data is generated and recorded so as to be associated with the related data and to be distinguishable from the information indicating the transfer state of the image data” is NOT required).
Allowable Subject Matter
Claims 1-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, “the recording unit is configured to, with respect to image data that has already been transferred, if related data associated with the image data has 
Claim 20 is allowable over prior art of record for the same reason as discussed in claim 1 above.
Claims 2-18 depend on claim 1 thus area allowable over prior art of record at least by virtue of dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116.  The examiner can normally be reached on IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUNG Q DANG/Primary Examiner, Art Unit 2484